 



Exhibit 10.1

(GMX LETTER) [c72208c7220801.gif]

 

 



--------------------------------------------------------------------------------



 



(GMX LETTER) [c72208c7220802.gif]

 

 



--------------------------------------------------------------------------------



 



(GMX LETTER) [c72208c7220803.gif]

 

 



--------------------------------------------------------------------------------



 



GAS GATHERING AND PROCESSING AGREEMENT
by
and
between
PVR EAST TEXAS GAS PROCESSING LLC
“Gatherer"
and
GMX RESOURCES INC.
as
“Shipper"
CONTRACT NUMBER 9002-00

 

 



--------------------------------------------------------------------------------



 



GAS GATHERING AND PROCESSING AGREEMENT
TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
ARTICLE I1 COMMITMENT
    3  
ARTICLE I11 RESERVATIONS OF SHIPPER
    4  
ARTICLE IV RECEIPT AND DELIVERY POINTS
    5  
ARTICLE V FACILITIES
    6  
ARTICLE VI RIGHTS OF WAY
    9  
ARTICLE VII QUANTITY
    9  
ARTICLE VIII QUALITY
    12  
ARTICLE IX SERVICE FEE
    14  
ARTICLE X TERM
    15  
ARTICLE XI MEASUREMENT
    16  
ARTICLE XI1 STATEMENTS AND PAYMENT
    17  
ARTICLE XI11 FORCE MAJEURE
    18  
ARTICLE XIV WARRANTY OF RIGHT TO DELJVER AND REDELIVER
    19  
ARTICLE XV ROYALTY AND TAXES
    20  
ARTICLE XVI LAWS AND REGULATIONS
    21  
ARTICLE XVII RATIFICATION AND SELLER’S REPRESEIVTATIVE
    21  
ARTICLE XVIII NOTICES
    22  
ARTICLE XIX ASSIGNMENT
    22  
ARTICLE XX MISCELLANEOUS
    23  
SIGNATURE BLOCK
    24  
EXHIBIT “A”
    25  
EXHIBIT “A- 1
    26  
EXHIBIT “B”
    27  

 

 



--------------------------------------------------------------------------------



 



GAS GATHERING AND PROCESSING AGREEMENT
This Gas Gathering and Processing Agreement (“Agreement”) is made and entered
into this loth day of January, 2008 by and between GMX RESOURCES INC., as
“Shipper” and PVR EAST TEXAS GAS PROCESSING LLC, as “Gatherer.”
WITNESSETH
WHEREAS, Shipper owns and/or controls and has rights to deliver natural gas that
will be produced and saved from wells located on lands and leases described in
the Exhibit “A”, attached hereto and made a part hereof, and desires that
Gatherer gather and process such gas upon the terms and for the consideration
herein expressed; and
WHEREAS, Gatherer and/or its affiliates own and operate a natural gas gathering
system and gas processing plant and desires to gather and process the natural
gas which Shipper has available for delivery;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the parties hereto agree as
follows:
I. DEFINITIONS
For all purposes of this Agreement, the following terms and expressions whether
capitalized or not shall mean the following:
1.1 “Allocated Share of Inlet Gas” shall mean that volume of gas measured on a
monthly basis at Shipper’s Receipt Points as well as all other receipt point(s)
delivering gas into the System which volume shall be adjusted on a pro rata
basis, by system and/or pipeline lateral, to the actual total gas volume and
corresponding heating values calculated at the inlet to the Plant for the
corresponding month. Shipper’s Allocated Share of Inlet Gas shall be the
quantity of Gas delivered by Shipper at the Receipt Points less System Fuel and
System Losses (subject to the limitation described in Paragraph 7.2 below).
1.2 “BTU” shall mean British Thermal Unit by which Gross Heating Value is
measured and is determined by the amount of heat required to raise the
temperature of one (1) avoirdupois pound of pure water from fifty-eight and
five-tenths degrees Fahrenheit (58.5“F) to fifty-nine and five-tenths degrees
(59.5“F) under standard conditions.
1.3 “Cubic Foot of Gas” shall mean the amount of anhydrous gas required to fill
a cubic foot of space when the gas is at a base pressure of fourteen and
seventy-three hundredths (14.65) psia, at a base temperature of sixty degrees
Fahrenheit (60°F) and under standard gravitational force.

 

1



--------------------------------------------------------------------------------



 



1.4 “Condensate” shall mean all liquid hydrocarbons, together with all other
fluids (including water) and/or solids (including sediments), collected through
drips, separators and/or slug catchers on the System and at the Plant prior to
the gas processing facilities included within the Plant.
1.5 “Day” shall mean a period of twenty-four (24) consecutive hours beginning at
9:00 a.m. local time on any calendar day and ending at 9:00 a.m. local time on
the calendar day immediately following.
1.6 “Dedicated Gas” shall mean the gas as described and defined in Article II.
1.7 “Downstream Pipeline” shall mean the pipeline(s) downstream of the Plant to
which Gatherer will deliver Products or Residue Gas, as applicable, at the
Delivery Points.
1.8 “Fuel” shall mean Shipper’s prorata share of gas consumed as fuel in the
Plant, which consumption shall be metered by Gatherer.
1.9 “Gas” or “gas” shall mean the effluent vapor stream including all elements
and compounds contained therein as produced from oil and gas wells.
1.10 “Gross Heating Value” shall mean the number of BTUs produced by the
combustion at constant pressure of a Cubic Foot of Gas at a temperature of sixty
degrees Fahrenheit (60°F), at a constant pressure of fourteen and seventy-three
hundredths (14.65) psia and adjusted as set forth in Section 11.3.
1.11 “Losses” shall mean Shipper’s prorata share of gas lost and/or unaccounted
for on or in the Plant.
1.12 “MCF” shall mean one thousand (1,000) cubic feet.
1.13 “Month” shall mean the period beginning at 9:00 a.m. local time on the
first day of a calendar month and ending at 9:00 a.m. local time on the first
day of the next succeeding calendar month.
1.14 “MMBTU” shall mean one million (1,000,000) BTUs.
1.15 “MMCF” shall mean one million (1,000,000) cubic feet of gas.
1.16 “Plant” shall mean the gas processing facilities downstream of inlet gas
compression that are constructed, owned and operated by Gatherer to process gas
hereunder, together with any pipeline and other facilities that are constructed,
owned and operated by Gatherer and/or any of its affiliates to deliver Products
from such gas processing facilities to the applicable Downstream Pipeline at the
applicable Delivery Point.
1.17 “Products” shall mean commercial ethane, propane, butanes, pentanes and
hexanes, individually or as a mixture, which are extracted from gas processed at
the Plant, and delivered to the applicable Downstream Pipeline but specifically
excludes Condensate.

 

2



--------------------------------------------------------------------------------



 



1.18 “Psia” shall mean pounds per square inch absolute.
1.19 “Psig” shall mean pounds per square inch gauge.
1.20 “Residue Gas” shall mean that portion of Shipper’s Allocated Share of Inlet
Gas remaining after (i) processing in the Plant for the extraction of Products
and (ii) the deduction of a volume of gas for Fuel and Losses (subject to the
limitation described in Paragraph 7.2 below). Residue gas shall also include
Shipper’s Allocated Share of Inlet Gas that Gatherer, from time to time may not
process due to operational or economic conditions.
1.21 Wherever used herein, “Shipper” shall mean GMX Resources, Inc.
1.22 “System” shall mean the pipelines, compressors and related facilities owned
and operated or utilized by Gatherer for the purpose of gathering gas produced
by Shipper and other third parties for delivery to the Plant.
1.23 “System Fuel” shall mean Shipper’s pro rata share of gas consumed as fuel
in the facilities utilized for the movement of Shipper’s gas on the System,
which consumption shall be metered by Gatherer.
1.24 “System Losses” shall mean Shipper’s prorata share of gas lost and
unaccounted for in or on the System.
1.25 “Year” shall mean a period of twelve (12) consecutive months.
II. COMMITMENT
2.1 Shipper hereby commits and dedicates to the performance of this Agreement
for the term hereof, all of Shipper’s interest it now owns and controls in
(i) the lands described in Exhibit “A” (the “Dedicated Lands”) and (ii) all gas,
including the processing rights thereto, which is or may be produced from wells
now or hereafter located on the Dedicated Lands and attributable to all such
Shipper’s interests it now owns or controls, except such gas as is reserved by
Shipper under Article I11 hereof (the “Dedicated Gas”). Shipper represents that
the interests it now owns and controls in the Dedicated Lands are set forth on
Exhibit “A-1 .” The parties understand and agree that the Dedicated Gas may be
subject to certain existing options and preferential rights in favor of royalty
interest owners or other working interest owners in the lands described on
Exhibit “A”, and Shipper is obligated to offer and make available that portion
of the Dedicated Gas which is subject to such an option or preferential right to
others and that, if such other parties exercise such right, then such gas shall
not be covered by or considered Dedicated Gas hereunder from the time of such
other parties exercise of such right until such option or preferential right
terminates or expires by its own terms. Inasmuch as the description set forth on
Exhibit “A-1” of Shipper’s owned and controlled interests in the Dedicated Lands
does not include Shipper’s specific working interest in each of the Dedicated
Lands, Shipper agrees that Gatherer shall have the right to review and obtain
copies of any records in either Shipper’s or Penn Virginia Oil & Gas, L.P.’s
possession pertaining to Shipper’s interests in the Dedicated Lands and/or any
options or preferential rights to which the Dedicated Gas may be subject. In the
event Shipper is otherwise dedicating gas hereunder which is owned by others,
and the owners have the right to terminate Shipper’s right to market such gas,
in the event of a subsequent termination of Shipper’s right to market such gas,
the parties agree and understand that such gas shall not thereafter be covered
hereby or considered dedicated hereunder. This Agreement shall cover all
renewals, extensions and reacquisition of the interests Shipper now owns and
controls in leases or other mineral rights encompassing any of the lands
described on Exhibit “A”, and rights in wells now or hereafter located on such
lands and attributable to such interests Shipper now owns and controls, for the
full term hereof and waiver or release of this covenant shall be ineffective
unless expressed in writing by Gatherer. Nothing in this Agreement shall be
construed to create a minimum delivery obligation upon Shipper. This Agreement
and dedication does not include any interests which Shipper may acquire
subsequent to the date hereof, regardless of the nature or location of such
subsequently acquired interests.

 

3



--------------------------------------------------------------------------------



 



III. RESERVATIONS OF SHIPPER
3.1 Shipper reserves the following rights with respect to the lands and leases,
and the gas produced therefrom, dedicated hereunder:
(a) To operate the lands, leases and wells free from control by Gatherer and in
such a manner as Shipper, in Shipper’s sole discretion, may deem advisable
including without limitation the right but never the obligation to drill new
wells, to conduct operations as a reasonably prudent operator, to repair and
rework old wells, renew or extend in whole or in part the leaseholds and to
abandon any well or surrender any lease in whole or in part,
(b) To use gas produced from the wells prior to delivery into the System for
developing and operating Shipper’s interests in the properties committed
hereunder including fuel as needed in compression, drilling, normal pumping,
heater or treater operations and other miscellaneous uses incidental to the
operation of the lands and leases committed hereunder and to fulfill Shipper’s
obligations to its lessors,
(c) To retain all oil and liquid hydrocarbons separated from the gas by the use
of separators or drips prior to entering the System; provided, however, that
Shipper shall not be permitted to remove or recover hydrocarbons from the gas
other than such as can be removed through the use of conventional mechanical
gasloil field separators or drips of the type commonly used in the industry.
(d) To pool, combine or unitize Shipper’s lands and leases with other lands and
leases in the same field and in the event of such pooling, combining or
unitizing, this Agreement shall cover and apply to Shipper’s interest in such
pool, combination or unit attributable to the leases, lands and wells committed
hereunder and the gas associated therewith.
(e) To re-inject or recycle gas from said lands, leases and wells, and to
recover hydrocarbon liquids from such gas, where, in Shipper’s sole discretion,
it is reasonable or prudent to do so for gas lift purposes.
None of the gas reserved under Paragraph 3.l(b) above, nor the liquid
hydrocarbons reserved under Paragraph 3.l(c) or (e) above shall ever be
considered Dedicated Gas hereunder. In addition, any gas reinjected or recycled
under Paragraph 3.l(e) above shall not be considered Dedicated Gas unless and
until it is produced after such reinjection or recycling.

 

4



--------------------------------------------------------------------------------



 



IV. RECEIPT AND DELIVERY POINTS
4. The “Receipt Points” for gas to be delivered hereunder shall be at the inlet
flange of Gatherer’s meters at the locations set forth on Exhibit “B”.
4.2 Custody and control of the gas and all constituent components thereof
(including the processing rights thereto) shall pass to and vest in Gatherer at
the Receipt Points.
4.3 Shipper shall deliver gas to Gatherer at the Receipt Points at a pressure
sufficient to enable it to enter the System against the working pressure therein
at reasonably uniform rates of delivery not to exceed the maximum allowable
operating pressure of the System. Gatherer shall operate and maintain, or cause
to be operated and maintained, the System such that the average operating
pressure at each of the Receipt Points each Day does not exceed 500 psig (the
“Maximum Receipt Point Pressure”); provided, however, Gatherer shall endeavor to
maintain a System pressure at each of the Receipt Points not greater than 450
psig.
4.4 In the event that the average operating pressure at any Receipt Point
exceeds the Maximum Receipt Point Pressure for twenty (20) or more Days out of a
thirty (30) consecutive Day period, Shipper may give written notice of such
failure to so maintain such Maximum Receipt Point Pressure to Gatherer. Upon
receipt of such notice, Gatherer shall have thirty (30) Days in which to remedy
such failure without liability. During such thirty (30) Day period, Shipper
shall cooperate with Gatherer in any remedial activity, but shall have no
financial obligation regarding any such activity. During such 30 day period, the
provisions of Paragraph 7.1 shall apply, including without limitation Shipper’s
right to make other arrangements to market any gas not taken by Gatherer due to
the excessive pressure at the pertinent Receipt Point(s). Subject to
Paragraph 4.5, if applicable, in the event such failure to so maintain such
Maximum Receipt Point Pressure at the applicable Receipt Point is not remedied
within such thirty (30) Day period, Shipper shall have the right to terminate
this Agreement with respect to all Dedicated Gas behind such Receipt Point(s) by
giving Gatherer written notice of such termination within thirty (30) Days after
the end of such thirty (30) Day period.
4.5 Shipper recognizes and agrees that it may be necessary from time to time for
Gatherer to expand the capacity of the System or Plant in order to maintain the
Maximum Receipt Point Pressure at the Receipt Points. In such event, Gatherer
shall provide written notice to Shipper with full particulars relating to the
need for the expansion, the work to be performed, and the estimated length of
time necessary to perform the expansion project. Upon delivery of such notice to
Shipper, Gatherer shall be excused from its obligation to maintain the Maximum
Receipt Point Pressure at the affected Receipt Point(s) for such time as
Gatherer may require in order to complete such expansion project? provided
however that Gatherer, or its agents, must proceed with due diligence to
complete such expansion project, which shall in no event exceed a period of one
hundred twenty (120) Days. During the period of the expansion project, not to
exceed one hundred twenty (120) Days, the provisions of Paragraph 7.1 shall
apply, including without limitation Shipper’s right to make other arrangements
to market the gas not taken by Gatherer during the expansion project. Upon the
expiration of such one hundred twenty (120) Day period, regardless of whether or
not the expansion project has been completed, Gatherer’s obligation to maintain
the Maximum Receipt Point Pressure, pursuant to Paragraphs 4.3 and 4.4, shall
resume and such expansion project undertaken by Gatherer during such one hundred
twenty (120) Day period shall no longer excuse Gatherer from its obligation to
maintain the Maximum Receipt Point Pressure. After the expiration of such one
hundred twenty (120) day period, if Gatherer has not remedied its failure to
maintain the Maximum Receipt Point Pressure which was the subject of Gatherer’s
notice to Shipper under this Section, Shipper shall have the right to terminate
this Agreement with respect to all Dedicated Gas behind the affected Receipt
Point(s) by giving Gatherer written notice of such termination within thirty
(30) Days after the end of such one hundred twenty (120) Day period.

 

5



--------------------------------------------------------------------------------



 



4.6 The “Delivery Points” for Products and Residue Gas to be delivered to or for
the account of Shipper hereunder shall be at the points of interconnect to be
established with the Downstream Pipelines as set forth on Exhibit “B.” Gatherer
will cause Shipper’s Products and Residue Gas to be delivered at the Delivery
Points at the operating pressures of the applicable Downstream Pipelines at such
points, as such pressure may exist from time to time. The Delivery Points for
Condensate will be at the tanks in which such Condensate is collected.
V. FACILITIES
5.1 Upon complete execution of this Agreement, Shipper and Gatherer shall
commence and prosecute with due diligence the following:
(a) Shipper, subject to the terms and conditions contained in this Agreement, at
its sole cost and expense, will construct, install, maintain and operate
pipelines, compression and/or other equipment necessary to deliver all of the
Dedicated Gas to Gatherer at the Receipt Points (or at any new receipt points
which may be subsequently mutually agreed upon by the parties). Notwithstanding
the foregoing, with respect to wells located within the area encompassed by the
Dedicated Lands which do not currently exist but which are drilled and completed
hereafter and in which Shipper owns an interest, if, in Shipper’s sole good
faith discretion, it is not economical. because of insufficient volume, quality
or pressure, to construct, install, maintain and operate the pipelines,
compressors and/or other equipment necessary to deliver gas from any such wells
to Shipper’s or its affiliates’ then existing (i.e. existing at the time such
well(s) are drilled) facilities (whether owned in whole or part) which are at
that time connected to any of the Receipt Points for delivery thereto (i.e. such
existing facilities are at that time connected to any of the Receipt Points for
delivery of Dedicated Gas from any well(s) then connected to such existing
facilities), then, in such event, Shipper shall so notify Gatherer in writing
and Shipper shall forever thereafter be relieved of any obligation to deliver
such gas from such wells hereunder, such gas from such wells shall not be
considered or treated as Dedicated Gas hereunder, and Shipper shall be entitled
thereafter to sell, transport or process such gas from such wells to other
purchasers. transporters or processors where it is economical for Shipper to do
so (except that Shipper shall not deliver such gas to Shipper’s or its
affiliates’ then existing gas gathering facilities, whether owned in whole or in
part, which are then connected to a Receipt Point: provided, however, Shipper
agrees with respect to any well located in the area encompassed by the Dedicated
Lands in which Shipper owns an interest and in which the operator of such well
then owns an interest and which such operator has agreed to connect and actually
connects to Penn Virginia Oil and Gas, L.P.’s, Shipper’s and/or their respective
affiliates’ facilities for delivery (subject, in the case of Shipper’s or its
affiliate’s facilities, to a mutually agreeable gathering agreement between
Shipper or its affiliate and such operator, which agreement Shipper or its
affiliate shall not be obligated to enter into) to the applicable Receipt Point,
that Shipper shall not exercise its “uneconomic” rights set

 

6



--------------------------------------------------------------------------------



 



forth in this sentence; provided further, however, in the event Shipper
determines that it is not economical, because of insufficient volume, quality or
pressure, to connect and deliver gas from such new wells to Shipper’s or its
affiliates’ then existing gas gathering facilities (whether owned in whole or in
part) which are then connected to any of the Receipt Points for delivery
thereto, Gatherer shall have the option, in its sole discretion and at its sole
cost and expense, to construct, install, maintain and operate the pipelines,
compressors, and/or other equipment necessary to deliver such gas to either
(i) Shipper’s or its affiliates’ then existing gas gathering facilities (whether
owned in whole or in part) which are then connected to a Receipt Point for
delivery thereto or (ii) the Receipt Points, in which case Shipper agrees to
deliver such gas to the Gatherer at the wellhead connection constructed for such
purpose by Gatherer. In the event that Gatherer exercises such right and elects
to construct facilities to connect a well to Shipper’s or its affiliates’ then
existing gas gathering facilities (whether owned in whole or in part) which are
then connected to a Receipt Point for delivery thereto, Gatherer shall reimburse
Shipper for any costs to establish a tap or connection to Shipper’s facilities,
costs to set a meter if necessary, and any other applicable costs incurred by
Shipper in establishing such connection to Shipper’s facilities. In the event
Gatherer intends to exercise such option, it shall so notify Shipper in writing
within thirty (30) days of Gatherer’s receipt of Shipper’s written notice of
uneconomical to connect. The foregoing and all other provisions herein
notwithstanding, in the event that Shipper has determined and notified Gatherer
that it is not economical to connect a new well to its then existing gathering
facilities which are then connected to a Receipt Point hereunder due to
insufficient volume, quality or pressure, and in the event that Gatherer elects
not to exercise its above-described option to construct facilities to connect
any such well to Shipper’s or its affiliates’ then existing gathering facilities
which are then connected to a Receipt Point hereunder or directly to a Receipt
Point hereunder or to establish a new Receipt Point at such well, then, in such
event, if another purchaser, transporter or processor is willing to construct
the necessary facilities to connect any such well to Shipper’s or its
affiliates’ then existing gas gathering facilities at said purchaser’s,
transporter’s or processor’s expense, Shipper shall be entitled to transport,
process and/or sell the gas from any such well to other purchasers, transporters
or processors, and to transport such gas on Shipper’s or its affiliates’ gas
gathering facilities in order to facilitate same, and such actions shall not
constitute a breach or violation of this Agreement, and such gas shall not be
covered hereby. In the event Shipper is not the operator of any well and/or
Receipt Point from or at which gas is delivered hereunder, Shipper hereby
authorizes Gatherer to deal directly with the operator of any such well or
Receipt Point with respect to nominations, scheduling and allocations of
receipts and deliveries of gas from such well or Receipt Point and any other
related operational issues, and Gatherer shall be entitled to rely on all
information provided by such operator with respect to such matters in connection
with performance under this Agreement. However, Shipper’s agreement to allow
Gatherer to rely on such information from such operator shall not be interpreted
to mean that, with respect to any subsequent dispute between such operator and
Shipper (or Shipper’s affiliates) regarding nominations, scheduling and
allocations of receipts or deliveries of any such gas, that as between such
operator and Shipper (or Shipper’s affiliates) that Shipper (or Shipper’s
affiliates) (i) is in agreement with such information or (ii) is bound thereby.
(b) Gatherer and/or its affiliates, subject to the terms and conditions
contained in this Agreement, at their sole cost and expense, will acquire,
construct, install, maintain and operate the System and the Plant necessary to
accept the Dedicated Gas at the Receipt Points, process such Dedicated Gas. and
deliver Products, Residue Gas and Condensate to the Delivery Points (all of the
foregoing collectively referred to as the “Facilities”). If an affiliate of
Gatherer owns any of the System or Plant facilities, if necessary in order for
Gatherer to cause the Dedicated Gas, or Products attributable to the Dedicated
Gas, to be moved on such affiliates’ facilities, Shipper hereby designates and
appoints Gatherer to act as Shipper’s agent with respect to the movement of such
Dedicated Gas and/or Products attributable to such Dedicated Gas on such
facilities.

 

7



--------------------------------------------------------------------------------



 



5.2 Shipper shall install sufficient pressure regulating equipment upstream of
the Receipt Points in order to keep the pressure of the gas delivered to
Gatherer from exceeding the maximum allowable operating pressure of the System.
5.3 Gatherer shall keep the pipelines receiving Shipper’s gas relatively clear
of obstructions and may install drips, separators and slug catchers necessary to
collect any fluids removed from the System and at the Plant prior to the gas
processing facilities included within the Plant. Gatherer shall allocate
Condensate collected through such drips, separators and slug catchers
proportionately to Shipper and all other persons delivering gas into the System
based on the quantity of MMBtus received from Shipper at the Receipt Points
compared to the total quantity of MMBTUs received from all persons or entities
at all receipt points into the System during each month. Shipper’s proportionate
share of the cost for the disposal of any base sediment, water or other
nonhydrocarbon fluids or solids which may be contained in the Condensate will be
added to the Service Fee set forth in Section 9.1. Any shrink associated with
the Condensate collected shall be deemed to be System Fuel, except for purposes
of the last sentence of Section 7.2 below.
5.4 Gatherer shall operate, or cause to be operated, the Facilities as a
reasonably prudent operator and in reasonable compliance with applicable local,
state and federal laws, rules and regulations. With respect to any wells,
gathering pipelines and related facilities that produce Dedicated Gas or move
same to any Receipt Point which are operated by Shipper or an affiliate of
Shipper, Shipper shall operate same, or cause same to be operated as a
reasonably prudent operator and in compliance with all applicable local, state
and federal laws, rules and regulations.
VI. RIGHTS OF WAY
6.1 To the extent authorized by law and any applicable agreements (and subject
to any restrictions or limitations contained therein, including without
limitation restrictions on the right to transport off-lease gas), Shipper hereby
authorizes Gatherer and its affiliates the right to co- use and enjoy Shipper’s
easements and right-of-way, including surface locations, on and across the lands
and leases committed hereunder for the purpose of installing, using, inspecting,
repairing, operating. replacing and removing Gatherer’s and/or its affiliates
pipelines, meters and other equipment used or useful in the performance of this
Agreement, all at Gatherer’s and/or its affiliates sole cost, risk and expense.
Shipper otherwise retains its easements, rights-of-way, surface locations and
leases and its right to use and enjoy same. Any property of Gatherer and/or its
affiliates placed in or upon any of such lands shall remain the personal
property of Gatherer or its affiliates, as applicable, subject to removal by
them at any time for any reason within a reasonable time after the termination
of this Agreement. To the extent permitted by law and by any applicable
agreements, Gatherer and its affiliates shall fully enjoy the rights of ingress
and egress across the land and leases of Shipper for the purposes herein.

 

8



--------------------------------------------------------------------------------



 



VII. QUANTITY
7.1 Subject to the other provisions hereof, Shipper shall deliver, and Gatherer
shall receive and process, all of the gas which Shipper as a reasonably prudent
operator can legally produce and deliver from wells now or hereafter located on
the lands dedicated hereunder. If for any reason Gatherer is unable to take or
process all of Shipper’s gas to be delivered by Shipper to Gatherer pursuant to
the preceding sentence (other than due to Shipper’s failure to comply with the
provisions of this Agreement), Gatherer shall use its best reasonable efforts to
take or process such gas of Shipper on a ratable basis with all other gas being
delivered into the System or processed in the Plant, as applicable, which is
affected by the situation which resulted in Gatherer being unable to so take or
process all such gas of Shipper. In such event, Gatherer shall, where
practicable, provide Shipper ten (1 0) days advance notice so that Shipper can
make other arrangements to market the gas which Gatherer has indicated it cannot
take or process. In such event Shipper shall have the right to dispose of any
gas so not taken by Gatherer subject to Gatherer’s right to resume receipt of
such gas on the first day of the month after having given Shipper thirty
(30) days prior written notice.
7.2 For all gas received at the Receipt Points hereunder during each month,
Gatherer agrees to redeliver to or for the account of Shipper (a) to the
Downstream Pipeline at the applicable Delivery Point: (i) the Products recovered
from Shipper’s Allocated Share of Inlet Gas for such month and (ii) Shipper’s
Residue Gas for such month, and (b) at the Delivery Point(s) for Condensate,
Shipper’s allocated share of liquid hydrocarbons recovered from Condensate under
Section 5.3 above for such month. All other provisions herein notwithstanding,
the actual cumulative monthly volume of Fuel, System Fuel, Losses and System
Losses shall never exceed three and one-half percent (3-1/2%) of the Shipper’s
total monthly MMBtus delivered at all Receipt Points.
7.3 If Gatherer in its sole good faith discretion determines, at any time and
from time to time, that Shipper’s gas delivered hereunder at any Receipt Point
is, or is expected to become uneconomic because of insufficient volume, quality
or pressure or if all or any part of the Facilities becomes uneconomic to
continue to operate, maintain or repair, because of insufficient volume, quality
or pressure then Gatherer shall have the right upon thirty (30) days prior
written notice, to refuse or cease taking Shipper’s gas from such Receipt Point
without liability so long as such condition exists; provided however, during
such thirty (30) day period, Gatherer shall continue to receive and process
Shipper’s gas and the parties shall attempt to negotiate an amendment to this
Agreement which would remove such uneconomic situation. If during such thirty
(30) day period the parties i) mutually agree on such an amendment, Gatherer
shall not refuse or cease taking Shipper’s gas from such Receipt Point at the
end of such thirty (30) day period, or ii) fail to agree on such an
amendment,-then either party may terminate this agreement with respect to the
pertinent Receipt Point(s) by providing thirty (30) days advance written notice
to the other party, which termination notice must be given, if at all, within
thirty (30) days after the end of the thirty (30) day negotiation period. In the
event of such termination, until the expiration of the thirty (30) day
termination notice period, both parties shall remain obligated to perform
hereunder with respect to such Receipt Point(s).

 

9



--------------------------------------------------------------------------------



 



7.4 Shipper shall provide, not later than 12:OO noon, three (3) business days
prior to the nomination deadline for the applicable Month of gas deliveries
hereunder of the Downstream Pipeline which is to receive the Residue Gas at the
Delivery Point, its nomination of the quantities of Gas to be received by
Gatherer at each Receipt Point and the Residue Gas and the Products attributable
to such gas to be delivered at the applicable Delivery Point during such Month.
Gatherer shall provide confirmation of such nomination, or a revised nomination
(if Shipper’s nomination is not accepted due to operational reasons on the
Facilities or is not confirmed by the Downstream Pipeline at the applicable
Delivery Point) no later than two (2) business Days prior to the end of the
Month. Shipper’s failure to timely nominate shall be deemed a zero
(0) nomination until such time as an acceptable nomination is subsequently
submitted and confirmed. Shipper shall be entitled to submit nominations after
the deadline described above, in which event, the zero (0) nomination shall only
apply for the number of applicable days from the deadline described above until
the subsequent nomination is submitted and confirmed. Shipper may also, during
any Month, adjust its nomination prospectively for the remainder of that Month
by providing Gatherer not less than twenty-four (24) hours notice prior to the
nomination deadline of the applicable Downstream Pipeline for making such
changes. Shipper recognizes and agrees that Gatherer shall have the right to
require Shipper to adjust its nominations to the applicable Downstream Pipeline
based upon the available capacity and operating conditions of the Facilities and
of the Downstream Pipeline’(s) pipeline system and on the actual quantities of
Gas being delivered by Shipper at the Receipt Points. Gatherer has no obligation
to accommodate any imbalances caused by Shipper’s inability or failure to match
nominations with actual performance.
7.5 When required by Gatherer, Shipper shall advise Gatherer each day, or at
such other intervals as may be required by Gatherer, of the MMBTUs of Gas
scheduled to be tendered at each Receipt Point and Shipper’s Products and
Residue Gas to be taken at the applicable Delivery Point on the following
operating day or during the next interval. Gatherer may further require that
Shipper confirm the delivery of such scheduled quantity of Gas, Products or
Residue Gas, as applicable, on said following day or during the next interval.
7.6 Shipper shall endeavor to achieve a daily operational gas and Products
balance. Shipper shall, upon request, furnish such data as Gatherer deems
necessary to maintain control of the Facilities including, but not limited to,
estimated BTU content of the gas received by Gatherer at each of the Receipt
Points. Gatherer shall not be required to (i) deliver more or less Products or
Residue Gas for Shipper’s account at the applicable Delivery Point than the
quantities of Products or Residue Gas, as applicable, properly nominated by
Shipper at the applicable Delivery Point or the quantities of Products or
Residue Gas, as applicable, which are attributable to the quantities of gas
properly nominated and delivered by Shipper hereunder at the Receipt Points, or
(ii) receive more or less gas at the Receipt Points than the quantities of gas
properly nominated by Shipper at such Receipt Points or the quantities of gas
which would result in the quantities of Products and Residue Gas properly
nominated by Shipper at the applicable Delivery Point(s).
7.7 Shipper shall be responsible for any imbalance or other penalties assessed
against either party by a third party transporter as a result of Shipper’s
improper nomination or failure to comply with Gatherer’s requests under
Sections 7.4, 7.5 and 7.6 or imposed by Downstream Pipeline(s) at the Delivery
Point(s) as a result of the failure of Shipper or Shipper’s market to accept and
receive at the applicable Delivery Point the quantities of Residue Gas and
Products properly nominated and scheduled hereunder. Subject to Sections 7.4,
7.5 and 7.6 above, Gatherer shall be responsible for any imbalance or other
penalties assessed against either party by a third party transporter, as a
result of Gatherer’s improper failure to receive properly nominated volumes at
the Receipt Points or to deliver quantities of Residue Gas and Products at the
applicable Delivery Point properly nominated and scheduled by Shipper hereunder.

 

10



--------------------------------------------------------------------------------



 



7.8 If, from time to time, in Shipper’s sole good faith discretion, it is not
economic to process theDedicated Gas then, in such event, Shipper shall have the
right to notify Gatherer, by written notice given at least ten (10) days prior
to the succeeding month, that Shipper does not desire to have the Dedicated Gas
processed, in which case, commencing in the succeeding month after notice is
given and continuing thereafter until the next succeeding month after at least
ten days advance written notice is given by Shipper revoking such request,
Gatherer shall to the extent operationally feasible by-pass the Plant processing
with respect to the Dedicated Gas, and redeliver to the residue gas Delivery
Point for Shipper’s account a MMBtu volume of gas equal to Shipper’s MMBtu
volume delivered at all Receipt Points for the month less Shipper’s System Fuel
and System Losses; provided, however, Gatherer shall not be required to so
by-pass the Plant processing with respect to the Dedicated Gas if such Dedicated
Gas requires processing in order to meet the minimum required quality
specifications of the Downstream Pipeline into which all or some of the gas is
delivered. During any such period of bypassing of the Plant, Shipper shall
remain obligated to pay Gatherer the Service Fee described in Paragraph 9.1.
7.9 In the processing of gas in the Plant, Gatherer agrees that any decision
from time to time to accept or reject ethane shall be based on Gatherer’s good
faith determination, made in consultation with Shipper, that it is in the
economic interest of all shippers whose gas is being processed in the Plant to
accept or reject ethane, as applicable.
7.10 If Gatherer is unable or refuses for any reason, including Force Majeure,
to receive and process at least seventy-five percent (75%) of Shipper’s
available Dedicated Gas which Shipper is ready, willing and able to deliver at a
Receipt Point for a period of ninety (90) consecutive Days then, in such event,
Shipper shall have the right, at its sole discretion and upon whatever terms
Shipper deems acceptable, and free of any further obligations hereunder, to
dispose of any gas from any such Receipt Point so not taken by Gatherer;
provided, however, Shipper must exercise such right, if at all, within thirty
(30) days following the end of such ninety (90) consecutive day period, and if
Shipper so exercises such right, then with respect to any gas for which Shipper
so exercises such right, neither Shipper nor Gatherer shall thereafter have any
obligation to deliver, receive, gather and/or process such gas. For purposes of
the foregoing, any period in which Gatherer is unable or refuses to receive and
process Shipper’s available Dedicated Gas at a Receipt Point due to
(i) Shipper’s breach of any of its obligations under this Agreement, (ii) an
expansion of the System or the Plant under Section 4.5, or (iii) such gas
failing to meet the requirements of Section 8.1, shall not be counted in
determining whether Shipper may exercise the right set forth above in this
Section 7.10
VIII. QUALITY
8.1 The gas delivered at the Receipt Points shall be of merchantable quality and
commercially free of gum, gum-forming constituents, hazardous substances,
bacteria, other objectionable liquids, solids or gas components and other solid
or liquid matter that may become separated from the gas during transportation
thereof or cause interference with the proper and safe operation of the
pipelines, meters, regulators or other appliances through which it may flow and
shall conform at all times with the following specifications:

 

11



--------------------------------------------------------------------------------



 



     
(a) Dust, rust and other solids
  None
 
   
(b) Free liquids
  None
 
   
(c) Oxygen
  Not more than two hundredths of one percent (0.02%) by volume
 
   
(d) Carbon Dioxide
  Not more than two percent (2%) by volume
 
   
(e) Total Inerts
  Not more than four percent (4%) by volume
 
   
(f) Hydrogen Sulfide
  Not more than one-fourth grain per one hundred cubic feet (.25 grain/ccf)
 
   
(g) Total Sulfur
  Not more than twenty grains per one hundred cubic feet (20 grains/ccf)
 
   
(h) Temperature
  Not less than forty degree Fahrenheit (40°F) nor more than one hundred twenty
degrees Fahrenheit (120°F)
 
   
(i) Heating Value
  Not less than one thousand BTU per standard cubic foot (1,000 BTU/scf)
 
   
(j) Water content
  Not more than seven (7) pounds of water vapor per million cubic feet of gas

In addition, the gas shall conform to the then current quality specifications of
the Downstream Pipeline(s) into which all or some of the gas is delivered;
provided, however, the gas shall not be required to conform to the hydrocarbon
dewpoint specifications of such Downstream Pipeline(s), but rather Gatherer will
process, treat or otherwise blend such gas so that Shipper’s Residue Gas meets
such hydrocarbon dewpoint specifications of such Downstream Pipeline(s).
8.2 The determination as to conformity with the above specifications shall be
made by Gatherer in accordance with generally accepted industry practice. If the
gas fails to meet the quality specification set out above, Gatherer may at its
option and exercisable from time to time, curtail Shipper’s gas in whole or in
part without liability until the gas meets said specifications. Gatherer will
notify Shipper in writing of the gas so affected. Shipper shall have the right
to treat the gas to conform it to the above specifications. If Shipper does not
elect to treat the gas, then Gatherer may accept gas tendered by Shipper and
charge Shipper the actual cost of treating the gas or any charges incurred by
Gatherer for the treating or acceptance of nonconforming gas; provided, however,
in the event the fees or charges assessed by Gatherer for treating or accepting
non-conforming gas exceeds the Maximum Treating Fee (as hereafter defined) for
each MNIBtu received at the applicable Receipt Point to which such
non-conforming gas is delivered, Shipper shall have the right, while such fees
are being charged, to have such nonconforming gas released from this Agreement
upon thirty (30) days prior written notice to Gatherer. For purposes of this
Section 8.2, the Maximum Treating Fee shall be five cents ($0.05) per MMBtu for
each of the first five (5) years of this Agreement. Each year thereafter, the
five (5) cents per MMBtu shall be escalated 5% per year, e.g. by $.0025 in year
six (6), to determine the Maximum Treating Fee for each succeeding year.

 

12



--------------------------------------------------------------------------------



 



8.3 The receipt by Gatherer of gas that fails to meet any one of the above
quality specifications shall not be held to be a waiver of Gatherer’s right to
refuse to accept future delivery of such gas.
IX. SERVICE FEE
9. Service Fee -Gatherer shall charge and Shipper shall pay a service fee of
thirty cents ($0.30) on each MMBtu of gas delivered hereunder at the Receipt
Points (the “Service Fee”). This Service Fee shall be increased annually by one
cent ($0.01) per MMBtu beginning on the first day of the month following the
first anniversary of initial deliveries of gas hereunder and on the first day of
such month each year thereafter. With the exception of the charges described in
Paragraphs 5.3, and 8.2 and 9.2, this Service Fee represents the entire amounts
to be paid by Shipper to Gatherer for all services provided by Gatherer under
this Agreement, including without limitation all amounts to be paid for
receiving, gathering, processing and redelivering the Dedicated Gas. As such,
subject to the other provisions of this Agreement, Gatherer shall be
responsible, at its sole cost and expense, for all maintenance, repair,
materials, supplies, electrical power, technical supervision, overhead and
operating personnel required to provide such services.
9.2 Gatherer may increase the Service Fee as necessary to recover the cost of
any new or increased (i.e. after the date of this Agreement) tax or similar
assessment or charge imposed by a governing authority (a “New Tax”) relating to
the handling, gathering or processing of Shipper’s gas and/or the delivery of
Shipper’s Products, Residue Gas or liquid hydrocarbons recovered from Shipper’s
allocated share of Condensate, to the Delivery Points (which would include
Shipper’s prorata share of a governing authority’s new or increased tax or
similar assessment based on total quantities of gas moving through the Plant
and/or the System), other than ad valorem taxes and taxes based on Gatherer’s
income or right to do business. Gatherer shall provide Shipper at least ninety
(90) days prior written notice of any such increase in the Service Fee to
recover any such New Tax. In the event such increase in the Service Fee to
recover any such New Tax is unacceptable to Shipper, Shipper shall have the
right to terminate this Agreement at any time within such ninety (90) day period
by prior written notice to Gatherer. If Shipper fails to so terminate this
Agreement during such ninety (90) day period, Shipper shall be deemed to have
accepted such increased Service Fee. The foregoing process shall be repeated
each time Gatherer may exercise its right under this Section 9.2 to increase the
Service Fee to recover any New Tax.
X. TERM
10.1 This Agreement shall be effective as of the date first written above and
shall continue and remain in full force and effect for a “Primary Term” ending
on the tenth (loth) anniversary of the commencement of initial deliveries and
receipts of gas hereunder (i.e. after the completion of the Facilities as
described in Section 10.2 below) and continuing year to year thereafter provided
that either party shall have the right to terminate this Agreement at the end of
the Primary Term or any anniversary thereafter by giving the other party ninety
(90) days prior written notice; provided, however, the foregoing notwithstanding
Shipper shall have the right to extend the Primary Term of this Agreement by an
additional five (5) years by providing Gatherer prior written notice of its
election to so extend the Primary Term by an additional five (5) years at least
one hundred twenty (120) days prior to the end of the original Primary Term.

 

13



--------------------------------------------------------------------------------



 



10.2 Notwithstanding the fact that the effective date is the date first written
above in this Agreement, deliveries and receipts of gas hereunder shall not
commence until the completion of the installation of the Facilities (as defined
in Section 5.1). If for any reason, including Force Majeure, Gatherer is unable
to begin receipt and processing of Shipper’s Dedicated Gas by April 1, 2008,
then Shipper may, at its sole discretion terminate this Agreement by giving
written notice to Gatherer on or before April 1, 2008; provided, however, if by
April 1, 2008 Gatherer has constructed the Gathering System and is able to
receive Shipper’s Dedicated Gas into the Gathering System but the Plant is not
yet complete and operational, then Gatherer shall have the right to prevent
termination of this Agreement by notifying Shipper within fifteen (15) days of
Gatherer’s receipt of such termination notice, that it agrees to receive
Shipper’s Dedicated Gas hereunder and to deliver Residue Gas and Condensate to
Shipper hereunder as if Shipper’s Dedicated Gas had been processed hereunder,
and it further agrees to keep Shipper economically neutral as if the Plant were
complete and processing Shipper’s Dedicated Gas (by either (i) paying Shipper
each month an amount to compensate Shipper for any additional amounts it would
have realized by having its Dedicated Gas processed or (ii) delivering each
month a quantity of Products (equal to that quantity of Products which would
have been recovered from Shipper’s Allocated Share of Inlet Gas had Gatherer
processed Shipper’s Dedicated Gas) for Shipper’s account at a delivery point on
the Downstream Pipeline (with such delivery point to be at a location at which
the cost for transportation of such Products on the Downstream Pipeline would
not exceed the cost for transportation if such Products had been delivered to
the Products Delivery Point under this Agreement). If Gatherer so notifies
Shipper of the foregoing within such fifteen (15) day period, then this
Agreement shall not terminate and, until the Plant is complete and commences
processing Shipper’s Dedicated Gas and delivering Shippers’ Products
attributable thereto to the Downstream Pipeline at the Delivery Point, the
Agreement shall be deemed modified to conform to the provisions of the preceding
sentence. If, however, the Plant is not complete and operational by October 1,
2008, Shipper shall have the right to terminate this Agreement at any time
within thirty (30) days following October 1, 2008 by giving prior written notice
to Gatherer of such termination. .
XI. MEASUREMENT
11.1 Gas shall be measured at the Receipt Points by orifice meters installed,
maintained and operated by Gatherer or its designee and computations made in
accordance with accepted industry practice. Gatherer will install, or cause to
be installed, electronic flow recording and computing devices and volume
computations shall be made as accurately as possible and within the accuracy
prescribed by the manufacturer of the recording and computing equipment used.
11.2 The unit of volume for purposes of measurement shall be one (1) cubic foot
of gas at a temperature of sixty degrees Fahrenheit (60° F) and at a pressure
base of fourteen and sixty-five one hundredths (14.65) psia. Corrections shall
be made for deviations from Boyle’s Law and the Ideal Gas Laws.

 

14



--------------------------------------------------------------------------------



 



11.3 Temperature of the gas at the Receipt Points shall be determined by a
recording thermometer or in the absence of such working device the temperature
of the gas shall be assumed to be sixty degrees Fahrenheit (60°F). Specific
Gravity of the gas at the Receipt Points shall be determined by taking samples
of the gas at such times as determined by Gatherer but at least quarterly. The
atmospheric pressure at the Receipt Points shall be the atmospheric pressure
determined and used by the Downstream Pipeline(s). Gross Heating Value of the
gas at the Receipt Points shall be determine by compositional analysis of
samples of the gas taken at the Receipt Point at least quarterly or at more
frequent times as may be determined by Gatherer. The Gross Heating Value shall
be adjusted for compressibility and the actual water vapor content of the gas at
actual delivery conditions. In determining Gross Heating Value, no heating value
will be credited for Btus in H2S or other non-hydrocarbon components.
11.4 Shipper may install, maintain and operate, at its own expense, pressure
regulators and check measuring equipment at the Receipt Points, provided that
such equipment shall not interfere with the operation of Gatherer’s or its
designee’s equipment.
11.5 The accuracy of Gatherer’s or its designee’s measuring equipment at the
Receipt Points shall be verified by Gatherer or its designee at reasonable
intervals as determined by Gatherer but at least quarterly. Upon request by
Shipper, notice of the date and time of the testing of such equipment or for the
quality of the gas shall be given by Gatherer to Shipper sufficiently in advance
to permit convenient arrangement for Shipper’s representative to be present. If
after proper notice, Shipper fails to have a representative present, the results
of the test shall nevertheless be considered accurate. All tests shall be made
at Gatherer’s expense, except that Shipper shall bear the expense of tests made
at its request if any inaccuracy is found to be two percent (2%) or less.
11.6 If at any time any measuring or testing equipment at the Receipt Points is
found to be out of service, or registering inaccurately in any percentage, it
shall be adjusted at once to read accurately within the limits prescribed by the
manufacturer. If such equipment is out of service, or inaccurate by an amount
exceeding two percent (2%) at a reading corresponding to the average rate of
flow for the period since the last preceding test, then any previous recordings
of such equipment shall be corrected to zero error for any period that is
definitely known or agreed upon. The quantity of gas delivered at the applicable
Receipt Point during such period shall be determined by the first of the
following methods which is available:
(a) using the data recorded by any check-measuring equipment if installed and
accurately registering;
(b) by correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation, or if neither such method is
feasible;
(c) by estimating the quantity, or quality, delivered, based upon deliveries
under similar conditions during a period when the equipment was registering
accurately.
No corrections shall be made for recorded inaccuracies of two percent (2%) or
less.
11.7 Gatherer and Shipper shall have the right to inspect equipment installed or
furnished by the other and the charts and other measurement or testing data of
the other at all times during regular business hours but the reading,
calibration and adjustment of such equipment shall be done only by the party
with the responsibility for operating such equipment. Gatherer shall preserve
all test data, charts and other similar records for a period of at least two
(2) years.

 

15



--------------------------------------------------------------------------------



 



11.8 All measurements of Products and residue gas at the Delivery Points shall
be determined by the applicable Downstream Pipeline at the applicable Delivery
Point, in coordination with and subject to the agreement of Gatherer. Gatherer
agrees to install, maintain and operate. or cause to be installed, maintained
and operated, check measurement equipment, at the outlet of Gatherer’s gas
processing facilities which will process the gas delivered hereunder, to measure
the Products and residue gas delivered from such facilities.
XII. STATEMENTS AND PAYMENT
12.1 Gatherer shall render to Shipper on or before the twentieth (20th) day of
each month a statement showing the quantity of gas delivered by Shipper at the
Receipt Points during the preceding month, Shipper’s Residue Gas and the
Products recovered from Shipper’s Allocated Share of Inlet Gas, Shipper’s
allocated share of Condensate, in each case attributable to Shipper’s gas so
delivered hereunder, System Fuel and the Fuel and all amounts owed by Shipper to
Gatherer hereunder. In addition, if requested by Shipper, Gatherer agrees to
provide Shipper such other information that Shipper may reasonably request and
which Gatherer possesses which Shipper needs in order to satisfy any reporting
requirements to its royalty owners and/or non-operating working interest owners.
Shipper shall make payment by wire transfer to an account designated by Gatherer
from time to time of all amounts due as reflected in each such statement within
twenty (20) days of Shipper’s receipt of such statement. If Shipper fails to pay
the amounts so due by such date, interest shall accrue from such date until the
date of payment at the prime rate published in the Wall Street Journal plus 2%
per annum. In addition, if Shipper fails to pay the amounts so due by such date
and Gatherer provides written notice to Shipper of such failure to pay the
amounts so due by such date, and Shipper fails to pay such amounts within ten
(10) days of Gatherer giving such notice to Shipper, Gatherer shall have the
right to suspend performance under this Agreement until Shipper pays such
amounts, together with all applicable interest.
12.2 Each party shall have the right at any and all reasonable times to examine
the accounting records and other documents maintained by the other party to the
extent necessary to verify the accuracy of any statement, payment, charge.
computation or demand made under or pursuant to this Agreement. In the event an
error is discovered in the amount paid or in any other statement, such error
shall be adjusted within thirty (30) days of the determination thereof. All
statements and payments made hereunder shall be deemed to be correct and final
twenty-four (24) months after such statement has been rendered or payment has
been made and no claim for any adjustment shall be allowed unless written demand
has been made within twenty-four (24) months from the date such statement was
rendered or such payment was made.
12.3 If gas, other than Dedicated Gas is being delivered at any Receipt Point,
Shipper shall be responsible for providing to Gatherer proper allocations of the
Dedicated Gas and the other gas being delivered at such Receipt Point. Such
allocations shall be provided to Gatherer in a timely manner which affords
Gatherer reasonable time to (i) furnish its monthly statements described above,
and (ii) confirm and/or verify nominations of gas to be delivered into
Gatherer’s System and nominations of Products and Residue Gas to be received by
the Downstream Pipelines at the Delivery Points.

 

16



--------------------------------------------------------------------------------



 



XIII. FORCE MAJEURE
13.1 If either party is prevented, in whole or in part, to perform or comply
with any obligation under this Agreement by reason of Force Majeure (as defined
below), such obligation shall be suspended for the whole period of such
inability; provided however, no obligation to make payments due pursuant to this
Agreement shall be suspended. The cause of suspension (other than strikes or
lockouts) shall be remedied with all commercially reasonable dispatch. The
affected party shall give notice and full particulars of such Force Majeure
event causing a suspension of obligations hereunder in writing by mail or
facsimile transmission to the other party as soon as practicable after the
occurrence of such event, and shall give notice in writing in the same manner
when such Force Majeure event has been remedied. If Gatherer curtails receipts
of gas hereunder due to claimed Force Majeure, to the extent possible, Gatherer
agrees to curtail ratably between all shippers that deliver gas into the System
and Plant affected by such Force Majeure.
13.2 The term “Force Majeure” as employed herein shall mean acts of God, acts of
federal, state or local government or any agencies thereof; compliance with
rules, regulations, permits or orders of any governmental authority or any
office, department, agency, or instrumentality thereof; strikes, lockouts or
other industrial disturbances; acts of public enemy, wars, blockages,
insurrections, riots or epidemics; landslides, lightning, earthquakes, fires,
storms, floods or washouts; arrests and restraint of people; civil disturbances;
explosions, leakage, breakage, or accident to equipment or pipes; freezing of
wells or pipes; weather-related shutdowns, inability to secure rights-of-way;
inability to timely obtain equipment, supplies, materials, permits or labor;
failures or delays in transportation; receipt of non-specification or
non-merchantable gas; and any other causes, whether of the kind herein
enumerated or otherwise, not within the reasonable control of the part claiming
suspension, which, by the exercise of due diligence, such party shall not have
been able to avoid. The settlement of strikes or lockouts shall be entirely
within the discretion of the party having the difficulty. The requirement that
any Force Majeure shall be remedied with all commercially reasonable dispatch
shall not require the settlement of strikes or lockouts by acceding to the
demands of the opposing party, when such is deemed inadvisable by the party
involved.
XIV. WARRANTY OF RIGHT TO DELIVER AND REDELIVER
14.1 Shipper warrants for itself, its heirs, successors and assigns that it has
good title to the gas delivered hereunder (including all hydrocarbons contained
therein) free and clear of any and all liens, encumbrances and claims whatsoever
and that Shipper has the right and lawful authority to deliver same to Gatherer
for gathering and processing. Shipper agrees to defend, indemnify and save
Gatherer harmless from any and all suits, claims, liens and encumbrances of
whatsoever nature relating to any breach or alleged breach of such warranty. If
Shipper’s title is challenged by a third party, then Gatherer may request and
Shipper shall furnish Gatherer title information satisfactory to-Gatherer to
confirm Shipper’s ownership of such disputed gas and the accuracy of such
warranty. Until any such information is furnished, or in the event the disputed
interest becomes involved in litigation, Gatherer shall have the right to
suspend receipts of the gas associated with the disputed interest (but not as to
any interests which are not in dispute) without liability until the third party
claim or litigation is resolved or until Shipper furnishes a bond conditioned to
hold Gatherer harmless with surety acceptable to Gatherer. Gatherer agrees that,
in the event of a third party claim or litigation as above-described, Shipper
shall have the right to elect to suspend deliveries of any gas associated with
the disputed interest, in which case such suspension shall not be considered a
breach of Shipper’s obligations hereunder; provided, however, in the event
Shipper so elects to suspend deliveries of gas associated with the disputed
interest, such gas shall not be delivered to any other person or entity.

 

17



--------------------------------------------------------------------------------



 



14.2 Subject to the accuracy of Shipper’s warranty under Section 14.1, Gatherer
warrants for itself, its heirs, successors and assigns that the Products and
Shipper’s Residue Gas delivered to or for the account of Shipper to the
Downstream Pipelines at the Delivery Points, and the liquid hydrocarbons
recovered from Shipper’s allocated share of Condensate will be free and clear of
any and all liens, encumbrances and claims whatsoever created by, through or
under Gatherer. Gatherer agrees to defend, indemnify and save Shipper harmless
from any and all suits, claims, liens and encumbrances of whatsoever nature
relating to any breach or alleged breach of such warranty.
14.3 As between the parties hereto, Shipper shall be in exclusive control and
possession of the gas until it has been delivered to Gatherer at the Receipt
Points after which Gatherer shall be deemed to be in exclusive control and
possession until Shipper’s Products, Residue Gas and liquid hydrocarbons from
Shipper’s allocated share of Condensate, as applicable, are delivered at the
Delivery Points to or for the account of Shipper, at which time Shipper shall be
in exclusive control and possession of such Products, Residue Gas and liquid
hydrocarbons. Gatherer agrees to indemnify and hold Shipper harmless against any
and all claims, damages, liability, costs or expenses (including without
limitation attorneys fees and court costs) due to injury or damage occurring to
persons or property caused by the gas, Products, Residue Gas or any other
hydrocarbons associated with the Dedicated Gas while such gaseous and/or liquid
hydrocarbons are in Gatherer’s exclusive control and possession, unless any of
the foregoing are due to the acts or omissions of Shipper. Shipper agrees to
similarly indemnify and hold Gatherer harmless against any and all claims,
damages, liability, costs or expenses (including without limitation, attorneys
fees and court costs) due to injury or damage occurring to persons or property
caused by the gas, Products, Residue Gas or any other hydrocarbons associated
with the Dedicated Gas while such gaseous andlor liquid hydrocarbons are in
Shipper’s exclusive control and possession, unless any of the foregoing are due
to the acts or omissions of Gatherer.
14.4 In the event of breach of this Agreement the parties agree that neither
party will seek or be entitled to recover punitive or exemplary damages against
the other.
14.5 Each party hereto represents and warrants to the other party that all
requisite corporate authorities for it to enter into this Agreement and to
perform its obligations hereunder have been properly obtained, that this
Agreement has been duly executed and delivered by an officer with proper
authority to bind such party, and that the Agreement constitutes a valid and
binding obligation of such party, and no consent or approval of any third party
is required to be obtained by such party in order to make this Agreement fully
effective and binding upon such party.

 

18



--------------------------------------------------------------------------------



 



14.6 Gatherer represents and warrants that all taxes, license fees or other
charges on or relating to the Facilities and/or the operation thereof have been
or will be paid when due, unless any such taxes, license fees or charges are
being contested in good faith. Shipper represents and warrants that all taxes,
license fees or other charges on or relating to Shipper’s interests in the
wells, pipelines and other appurtenant facilities used to produce, move and
deliver the Dedicated Gas to Gatherer hereunder and/or the operation thereof
have been or will be paid when due, unless any such taxes, license fees or
charges are being contested in good faith.
XV. ROYALTY AND TAXES
15.1 Shipper shall be responsible for making all payments accruing from the
production and/or delivery of gas hereunder (including, without limitation, on
the Residue Gas and Shipper’s allocated share of Products and liquid
hydrocarbons recovered from Condensate) to the owners of all royalties,
overriding royalties, bonus payments and production payments as well as any and
all taxes that may be levied or assessed against such production and/or delivery
of gas hereunder and shall hold Gatherer harmless therefrom; provided however,
if Gatherer is responsible under the law to report and pay any such taxes on
behalf of Shipper, Gatherer shall do so and Shipper shall promptly reimburse
Gatherer for same and shall furnish Gatherer on a timely basis all information
necessary to timely and accurately report and pay such taxes and shall hold
Gatherer harmless from all interest and penalties that may be levied or assessed
due to late or inaccurate reporting and payment that results from Shipper’s
failure to provide any such necessary information.
XVI. LAWS AND REGULATIONS
16.1 This Agreement and all operations to be had hereunder or in connection
herewith are and shall be subject to all valid and applicable state and federal
laws, orders, directives, statutes, rules and regulations of any duly
constituted governmental authority now existing or hereafter promulgated having
any jurisdiction over the production, gathering, transportation, processing
and/or handling of Dedicated Gas, Products, Residue Gas or Condensate. The
parties agree that this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, excluding any conflicts of law
principles which would apply the laws of another jurisdiction.
16.2 In the event any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction or by operation of law, rule
or regulation, the remaining provisions of this Agreement shall otherwise remain
in full force and effect.
XVII. RATIFICATION AND SHIPPER’S REPRESENTATIVE
17.1 In those situations where Shipper is the operator of a well dedicated
hereunder and Shipper is delivering gas therefrom which is owned by a person or
entity other than Shipper, upon written request from Gatherer (and not
otherwise), Shipper agrees to attempt to obtain from such other “Owners”,
ratifications of this Agreement on a form acceptable to Gatherer and in a timely
manner. Each Owner so ratifying this Agreement hereby designates the Shipper
specified in Article XVIII Notices, herein as their Shipper’s Representative. If
despite Shipper’s good faith efforts it is unable to obtain such a ratification
so requested by Gatherer, then Shipper shall attempt to obtain an agency letter
from such “Owner” authorizing Shipper to deliver such Owner’s gas under this
Agreement for the remaining term hereof, and designating Shipper as its
“Shipper’s Representative.” If Shipper is unable to obtain a ratification or
agency letter from any such Owner, then Shipper shall cease delivering gas
attributable to such Owner’s interest, and such gas shall not thereafter be
considered as Dedicated Gas hereunder or otherwise be subject to the terms and
conditions hereof.

 

19



--------------------------------------------------------------------------------



 



17.2 Upon the signing of a ratification agreement or agency letter described in
Paragraph 17.1 by any other “Owners”, Gatherer shall be fully protected,
indemnified and held harmless by all such “Owners” in acting in reliance upon
any and all acts and things done or performed under this Agreement by Shipper’s
Representative as fully and effectively as though each Owner had done the same
including the execution of any amendment or letter agreement affecting this
Agreement.
XVIII. NOTICES
18.1 Any notice, request, demand or statement provided for in this Agreement
shall be in writing and shall be deemed given (i) when delivered, in the case of
personal delivery, (ii) on the date on which it is deposited in a regularly
maintained receptacle for the deposit of United States mail with proper address
and postage affixed whether as regular, registered or certified mail or (iii) on
the date received by addressee if received by 5:00 p.m. local time or otherwise
the next business day, in the case of facsimile transmission. The addresses and
facsimile numbers of the parties are as follows:

     
Shipper:
  Gatherer:
Statements and Notices
  Notices
GMX Resources Inc.
  PVR East Texas Gas Processing LLC
Attn: Keith Leffel
  Contract Administration
9400 N. Broadway, Suite 600
  8080 Central Expressway, Suite 900
Oklahoma City, Oklahoma 73114
  Dallas, Texas 75206
Phone: 405-600-0711, Ext. 329
  Phone: 2 14-750-9223
Fax: 405-600-0600
  Fax: 214-750-7120
Tax IDNo.: 731534474
  Tax ID No.: 23-3087517
 
   
 
  Payments (by Wire)
 
  ABA # 061 000 104
 
  Acct #100000 1625036
 
  (Account Name: PVR Midstream LLC)

Either party may from time to time designate as the address under this Agreement
any other address of its choice by giving written notice to the other party.
XIX. ASSIGNMENT
19.1 This Agreement shall extend to and be binding upon the parties hereto.
their heirs, administrators, successors and assigns but no transfer of or
succession to any interest of either party hereunder, wholly or in part, shall
affect or bind the other party until it shall have been furnished with written
notice and a true copy of such assignment evidencing that the claimant is
legally entitled to such interest. It is further agreed, however, that nothing
herein contained shall in any way prevent either party from pledging or
mortgaging all or any part of such party’s property as security under any
mortgage, deed of trust or other similar lien or from pledging this Agreement or
any benefits accruing hereunder, without the assumption of the obligations
hereunder by the mortgagee, pledgee or other grantee under such a document. No
assignment or transfer of Shipper’s interest in the leases, lands, wells and/or
gas subject to this Agreement shall be effective unless said assignment or
transfer is made subject to the terms of this Agreement.

 

20



--------------------------------------------------------------------------------



 



XX. MISCELLANEOUS
20.1 The waiver by either party of any default or breach of any provision hereof
by the other party shall not be deemed to be a waiver of any other existing or
future default or breach, whether of like or different nature.
20.2 This Agreement constitutes the entire understanding and agreement between
the parties and supersedes all other oral or written discussions or negotiations
between the parties relating to the subject matter of this Agreement. There
shall be no modification or amendment hereof except in writing and signed by the
parties hereto. The parties acknowledge that this Agreement was prepared by both
of them jointly and not by one party to the exclusion of the other and after the
opportunity for full and complete discussion of the terms hereof.
20.3 The descriptive headings of the provisions in this Agreement are inserted
for reference only and shall not limit or otherwise affect the terms of this
Agreement.
20.4 Nothing contained in this Agreement, express or implied, is intended to
confer upon any person or other entity that is not a party hereto any benefits,
rights or remedies.
20.5 This Agreement may be executed in any number of counterparts, no one of
which needs to be executed by all parties, or this Agreement may be ratified (to
the extent permitted under Section 17.1 above) by separate written instrument
specifically referring hereto, and it shall be binding upon all parties who
execute a counterpart or ratification instrument with the same force and effect,
with each separate counterpart or ratification instrument deemed to be one and
the same original Agreement.
20.6 This Agreement and the specific business terms hereof shall be confidential
between the parties and the terms contained herein shall not be disclosed to any
third party without the prior written consent of the other party unless required
to do so by order of a court or regulatory body asserting competent
jurisdiction. However, the parties may disclose the terms of this agreement to
third parties to the extent necessary to comply with reporting obligations,
including without limitation disclosure necessary to comply with royalty
obligations, SEC requirements, auditing requirements, and any tax compliance and
reporting obligations; provided such third parties first agree in writing to
maintain the confidentiality of such information and not to use such information
except for the purpose for which it is disclosed, unless such third parties are
governmental agencies or bodies for which public disclosure is required, or
unless such parties are royalty owners who are entitled to receive such
information notwithstanding their refusal to sign an agreement to maintain the
confidentiality of such information. In addition, the terms hereof may be
disclosed to any other Owners whose gas is being marketed by Shipper pursuant to
the terms hereof, or from whom any ratification or agency letters are sought,
provided such Owners first agree in writing to maintain the confidentiality of
such terms and not to use such information except for the purposes for which it
is disclosed. Further, the terms hereof may be disclosed by either party hereto
in furtherance of any bona fide efforts to obtain financing where the
properties, interests or Facilities covered hereby are to be pledged, mortgaged
or otherwise evaluated as collateral for any such financing; provided the
persons or entities to which such disclosure is made agree in writing to
maintain the confidentiality of such terms and not to use such information
except for the purpose for which it is disclosed. Similarly, the parties may
disclose the terms hereof where a party is pursuing a bona fide sale of all or
any portion of the properties, interests or Facilities which are subject hereto;
provided the persons or entities to which such disclosure is made agree in
writing to maintain the confidentiality of such terms and not to use such
information except for the purpose for which it is disclosed.

 

21



--------------------------------------------------------------------------------



 



20.7 Gatherer shall be regarded as an independent contractor, free from any
control or direction by Shipper. Further, the rights and obligations of the
parties hereto shall be defined solely by the terms hereof and nothing herein
shall be construed as creating a partnership, joint venture, association or
trust of any kind.
20.8 Each party will, at the request of the other party, execute and deliver any
instruments, documents, permits, applications or any other papers reasonably
required by the other party, and each party will do such other acts as may be
reasonably requested by the other party, all as may be reasonably necessary to
effect the purposes and provisions of this Agreement.
20.9 Shipper may from time to time notify Gatherer of specific entities and/or
persons which may act as Shipper’s agent, representative and/or designee for
purposes of performing various actions or obligations of Shipper hereunder. In
such event, Gatherer agrees to deal with such entities and/or persons as
Shipper’s agent, representative and/or designee, as applicable, as if dealing
with Shipper, with respect to the various actions and/or obligations for which
Shipper has so designated such entities and/or persons to act as Shipper’s
agent, representative or designee.
IN WITNESS WHEREOF, the parties have executed this Gas Gathering and Processing
Agreement in duplicate originals as of the date first stated above.

              SHIPPER:   GATHERER:
 
            GMX RESOURCES INC.   PVR EAST TEXAS GAS PROCESSING LLC
 
           
By:
  /s/ Ken L. Kenworthy, Jr.   By:   /s/ Ronald K. Page
 
           
Name:
  Ken L. Kenworthy, Jr.       Ronald K. Page, President
 
           
Title:
  President        
 
           

 

22



--------------------------------------------------------------------------------



 



EXHIBIT “A”
This Exhibit “A” to that certain Gas Gathering and Processing Agreement dated
January 10, 2008 by and between GMX RESOURCES INC., as “Shipper”, and PVR EAST
TEXAS GAS PROCESSING LLC, as “Gatherer”, is for all purposes made a part of said
Agreement.
See Attached Map

 

23



--------------------------------------------------------------------------------



 



(EXHIBIT A MAP) [c72208c7220804.gif]

 

24



--------------------------------------------------------------------------------



 



EXHIBIT “A-1"
This Exhibit “A-1” to that certain Gas Gathering and Processing Agreement dated
January 10, 2008 by and between GMX RESOURCES INC., as “Shipper”, and PVR EAST
TEXAS GAS PROCESSING LLC, as “Gatherer”, is for all purposes made a part of said
Agreement.
Shipper Owned and Controlled Interest in the Dedicated Lands

 

25



--------------------------------------------------------------------------------



 



EXHIBIT “B”
This Exhibit “B” to that certain Gas Gathering and Processing Agreement dated
January 10, 2008 by and between GMX RESOURCES INC., as “Shipper”, and PVR EAST
TEXAS GAS PROCESSING LLC, as “Gatherer”, is for all purposes made a part of said
Agreement.
Receipt Points:
1      Area I    —   At or near the DCP Midstream Blocker CP Meter No. 04821636
2      Area II   —   At or near the DCP Midstream Williams CP Meter No. 0482205
Delivery Points:
For Residue Gas: At the interconnect of the tailgate of the gas processing
facilities included in the Plant and the facilities of Centerpoint Energy
Transmission (CP-3) to be located in Harrison County, Texas
For Products: At the interconnect of the Plant and the facilities of Panola
Pipeline to be located in Panola County, Texas

 

26